Citation Nr: 0822391	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  07-08 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1992 to 
December 1992 and from June 1993 to February 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

This case was brought before the Board in September 2007, at 
which time the claim was remanded to provide the veteran with 
a Board hearing.  The appellant testified before the 
undersigned at a January 2008 hearing at the RO.  A 
transcript of the hearing is of record.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issue on 
appeal.


FINDING OF FACT

Hypertension was not manifested during the veteran's active 
service or within one year of service discharge; any current 
hypertension is not causally or etiologically related to any 
disease, injury, or incident in service. 


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active duty 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (2007). 





	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in June 2006.  The 
RO's February 2006 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by her, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  She was specifically told that it 
was her responsibility to support the claim with appropriate 
evidence.  Finally the letter advised her of what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice, 
which was also provided pre-adjudicatory.



In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the 
Gainesville VA Medical Center (VAMC) have also been obtained.  
The appellant has not identified any additional evidence that 
should be obtained.  The veteran was afforded a VA 
examination for her hypertension in June 2006.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, certain chronic disabilities, including 
hypertension, are presumed to have been incurred in service 
if manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran contends that her currently diagnosed 
hypertension is etiologically related to her active service.  
Specifically, she contends that, had she been monitored 
properly, she would have received a diagnosis of hypertension 
during active service.  

While the evidence reveals that the veteran currently suffers 
from chronic hypertension, the competent, probative evidence 
of record does not etiologically link the veteran's current 
disability to her service or any incident therein.  In this 
regard, the Board observes that service medical records 
indicate several instances in which the veteran experienced 
elevated blood pressure.  In addition, a December 1998 
treatment record suggests a questionable history of 
hypertension.  However, the veteran's service medical records 
do not contain a formal diagnosis of hypertension.  A 
December 1998 Report of Medical Examination indicates a 
normal heart and vascular evaluation and a blood pressure 
reading of 132/78, which is well within normal limits.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2007), Note (1) 
(hypertension means that diastolic blood pressure is 
predominantly 90 mm. or greater, and /or systolic blood 
pressure is predominantly 160 mm. or greater).  Thus, while 
there is evidence of periodic elevated blood pressure, there 
is no evidence of a diagnosis of hypertension in service or, 
for that matter, clinical findings that would be suggestive 
undiagnosed hypertension.

The Board also observes that there is no evidence of 
continuity of symptomology since active service.  Evidence of 
record indicates that the veteran was first diagnosed with 
hypertension in 2005, six years after separation from 
service.  While the veteran testified at her Board hearing 
that she believes she should have been diagnosed with 
hypertension much earlier, as early as during active service, 
the Board notes that VA treatment records as recent as 
September 2005 indicate an assessment of elevated blood 
pressure without a diagnosis of hypertension.  Put another 
way, there is no evidence of a diagnosis of chronic 
hypertension within one year of service discharge.  Indeed, 
the Board draws notice to the fact that the veteran made no 
reference to hypertension in an earlier (1999) claim for 
benefits, which in itself constitutes as negative evidence 
against her claim.  See Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised); see also Shaw v. Principi, 3 Vet. App. 365 
(1992) (a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).

Notwithstanding the foregoing, the veteran was afforded a VA 
examination in June 2006 to address the onset of her 
hypertension.  After reviewing the veteran's service 
treatment records and claims folder (post-service treatment 
records), the VA examiner opined that the veteran's current 
chronic hypertension is less likely as not attributable to 
her time on active service.  The examiner stated that she had 
reviewed innumerable blood pressure readings from service and 
could only identify two (2) isolated instances where the 
veteran's blood pressure readings were not in the 
normotensive range.  She also drew attention to the fact that 
the veteran was never diagnosed as having hypertension in 
service or, for that matter, until the fall of 2005.  In this 
regard, the examiner the veteran only had two blood pressure 
readings (March 15, 2004 and August 31, 2005) where she had 
what would be considered to be abnormal blood pressure 
readings.  The rest of the blood pressure readings 
(approximately 23) had been normotensive.  In addition, the 
examiner noted that there is no indication that previous 
medical care providers were acting in error by not providing 
a diagnosis of hypertension earlier than 2005.

Finally, certain chronic diseases, including hypertension, 
may be presumed to have occurred in service if manifested to 
a degree of 10 percent within one year of service discharge.  
38 C.F.R. §§ 3.307, 3.309(a).  However, as noted above, the 
veteran was not diagnosed with chronic hypertension until 
2005, six after discharge from active service.  Therefore, 
the presumption of service connection does not apply in this 
case.

In sum, the Board finds that there is no evidence of the 
veteran being diagnosed as having hypertension in service or 
within one year of service discharge.  The threshold question 
therefore is whether there is sufficient medical evidence to 
establish an etiological link between the veteran's current 
hypertension and her active service.  The preponderance of 
the evidence is against this aspect of the veteran's claim.  
The veteran has produced no competent medical evidence or 
competent medical opinion in support of her claim that her 
present hypertension is the result of her active service, or 
that previous medical care providers acted in error by not 
diagnosing hypertension much earlier.  In addition, the 
unfavorable June 2006 VA examination opinion weighs against 
granting the veteran's claim.  

Consideration has been given to the veteran's contention that 
she suffered from hypertension in service or, at the very 
least, essential hypertension.  However, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a disorder that was indicated in the medical record 
to exist years after service, or a finding that one disorder 
is related to another disorder, is not a condition capable of 
lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Here, the Board finds that the veteran's lay statements are 
outweighed by the service, post-service treatment records 
(indicating a disorder that began years after service), and 
the VA medical opinion cited above.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
hypertension, and the benefit of the doubt rule does not 
apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for hypertension is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


